Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 19, 2021 has been entered. Claims 1-10, 12, 13, 15-16 and 18-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, 12, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morikami et al. (US 2015/0328824) in view of Hayashi et al. (EP0728667), further in view of Watanabe et al. (U.S. Patent No. 5,674,741).
Regarding claims 1, 12, 20, Morikami discloses that, as illustrated in Fig. 1, a portable module for a container forming and filling system, the container forming and filling system including a container forming and filling machine configured to form a container from a preform, the portable module comprising:
a control module configured to operate the container forming and filling machine to inject liquid into the preform to stretch the preform and form the container from the preform, and simultaneously fill the container with the liquid (As illustrated in Fig. 1, several valves (V1, 
a pump assembly (next, as to the annex, the pressurizing device 21 has been essential in the conventional blow molding, and is a large-scale piece of equipment such as a pressure pump or a compressor ([0042], lines 1-4));
connectors (for example, Fig. 1, item P2) for connecting the portable module (Fig. 1, item 21) to the container forming and filling machine (Figs. 1-4). As illustrated in Fig. 1, the connector part P2 is connected to the preform 31 (for forming) or the container 41 (for filling) through the nozzle 4 (related to claim 12). As illustrated in Fig. 1, the cavity 2 is for forming and filling in the machine (related to claim 20), the connectors including fluid supply lines (Fig. 1, item P2); 
However, Morikami does not disclose the forming portion and the pump assembly portion are totally separated by a connector. Morikami also does not explicitly show a control module and does not explicitly disclose control connectors configured for relaying control signals between the control module and the container forming and filling machine.
In the same field of endeavor, liquid filling, Hayashi discloses that, as illustrated in Fig. 1, the filling speed and amount of the liquid discharged from each of the discharge pipes 8 are determined by control means (i.e. control modules) for appropriately controlling the moving amount and speed of the pumping piston 27 (col. 4, lines 53-57). Hayashi discloses that, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Hayashi to provide a control module (or means) and a connector between the forming machine and the pump assembly, for example for relaying controlling signals between the control module and the machine and the control module is configured to communicate with, and operate, the container forming and filling machine by way of the control connectors to simultaneously form the container from the perform and fill the container with the liquid. Doing so would be possible to achieve the forming and filling processes in the single machine.
However, Morikami does not disclose a base to which the control module, the operator interface, the pump assembly, and the connector are mounted.
Hayashi discloses the movable carriage 21 as the base to which the control module, the motor, and the forming cylinder are mounted to; and a transport member (Fig. 1, item 35) connected to the base for moving the base. Hayashi discloses that, as illustrated in Fig. 5, inside the carriage 21 each of the filling liquid measuring members 23 has a cylinder 26 one end of which is connected to the filling valve 22, and a pumping piston 27 provided in the cylinder 26 so that when the filling valve 22 is open, the liquid in the supplying tank 24 is flowed into the cylinder by lowering the piston 27 (col. 4, lines 38-43). Hayashi discloses that, the filling speed and amount of the liquid discharged from each of the discharge pipes 8 are determined by control means for approximately controlling the moving amount and speed of the pumping piston 27. For one of ordinary skilled in the art, it would have been obvious to duplicate the 
However, Morikami does not explicitly disclose the machine including a transport member. Hayashi discloses that, as illustrated in Fig. 1, the above movable carriage 21 has casters 35 provided at the bottom thereof so that it can be moved by a simple operation (col. 4, lines 29-31). Thus, Hayashi discloses that, the portable module further comprises a transport member (Fig. 1, item 35 (wheels)) for moving the portable module by a simple operation (by one person). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Hayashi to provide the transport member to the portable machine. Doing so would be possible to achieve the forming and filling processes in the single movable machine.
However, Morikami does not explicitly disclose the user/operator interface in the portable machine.
In the same field of endeavor, apparatus and manufacture of blood products, Watanabe discloses that, as illustrated in Fig. 1, an apparatus 1 for the manufacture of blood products contemplated by this invention comprises a container gathering case 10, a centrifuge 20, a control means 30, an operator console 40, … (col. 11, lines 37-41). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Watanabe to provide the 
Regarding claim 5, Morikami discloses that, as illustrated in Fig. 1, there are valves of V1, V2, V3, V4 and Vm in the machine. For example, the valve mechanism Vm is disposed to the upper end of the mouth tubular part 32 of the preform 31 and the amount of the liquid L remaining in a part of the feed channel Fs can be reduced and thus can be measured with high precision, allowing for controlling the head space Hs with higher precision ([0051]). Thus, Morikami discloses that, the portable module includes a plurality of valves and a valve control circuit for controlling the plurality of valves.     
Regarding claim 6, Morikami discloses that, further in the device of this embodiment, the liquid circulating part 23 is disposed, so as to newly feed the liquid L from piping R1 while adjusting the liquid L to a predetermined temperature and feeding the liquid L to the pressurized liquid feeding part 22 via the piping R2, and also to circulate the liquid L, while adjusting the liquid L to a predetermined temperature, between the pressurized liquid feeding part 22 and the feed channels Fs in the filling head part 4B ([0043], lines 1-8). The predetermined temperature has to be known via a temperature gauge. Thus, for one of ordinary skilled in the art it would have been obvious that Morikami discloses that the portable module further comprises a temperature gauge. 
Regarding claim 8, Morikami discloses, as illustrated in Fig. 1, a pressurized air is blown into the preform 31 from a pressurized device 21r (manifold) via a valve V2r and the introductory route 6Bar ([0054], lines 9-11). Here, the valve V2r con be considered to play the function of the air supply regulator. 
9, Morikami discloses that, as illustrated in Fig. 1, the liquid circulation part 23 is disposed, so as to newly feed the liquid L from the piping R1 ([0042]).
Regarding claim 10, Morikami discloses, as illustrated in Fig. 1, the main part of the disclosed device includes the mold 1 and blow nozzle 4, …, a liquid circulating part 23 ([0033], lines 1-4). Here, the liquid circulating part 23 can be considered to play the function of the balance tank in the portable module. 
Regarding claims 15-16, Morikami does not explicitly disclose the machine including a transport member. Hayashi discloses that, as illustrated in Fig. 1, the above movable carriage 21 has casters 35 provided at the bottom thereof so that it can be moved by a simple operation (col. 4, lines 29-31). Thus, Hayashi discloses that, the portable module further comprises a transport member (Fig. 1, item 35 (wheels)) for moving the portable module by a simple operation (by one person). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the teachings of Hayashi to provide the transport member to the portable machine. Doing so would be possible to achieve the forming and filling processes in the single movable machine.
Claims 2-4, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morikami et al., Hayashi et al., and Watanabe et al. as applied to claim 1 above, further in view of Matthews (U.S. Patent No. 5,707,212).
Regarding claims 2-3, Hayashi in the combination discloses that, as illustrated in Fig. 5, in the portable module the pump assembly comprises a forming cylinder (Fig. 5, item 26) for filling the container.   

In the same field of endeavor, feeding liquid products, Matthews discloses that, as illustrated in Fig. 1, the ball bearing screw 61 is coupled directly with a metal coupling 66 to the output shaft 67 of a gearbox 68 mounted on the machine framework 11. A servo motor 68 is connected by a direct metal coupling 71 to an input shaft 72 of the gearbox 68 (col. 3, lines 46-50). Matthews discloses that, as illustrated in Fig. 1, by counting the number of electrical pulses generated by the servo motor 69 and starting and stopping the servo motor based upon an accurate count of the pulses, an exact amount of vertical movement of the piston beam 44 (coupled with the piston 34 in the cylinder 24) can be determined (related to claim 3) (col. 3, lines 53-57). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Matthews to provide the gear box operably coupled to a motor, a linear roller screw operably coupled to the gear box, and couplings connecting linear roller screw to the forming cylinder and the gear box, the motor, the linear roller screw, and the forming cylinder are mounted to the base. Doing so would be possible to provide precision servo motor control of the movements of the pistons in the portable machine.
Regarding claim 4, Morikami discloses that, as illustrated in Fig. 1, a pressurized liquid feeding part 22 (a cylinder) comprises a cylinder manifold cap (as shown) for the cylinder.
Regarding claims 18-19, Hayashi discloses the movable carriage 21 as the base to which the control module, the motor, and the forming cylinder are mounted to; and a transport member (Fig. 1, item 35) connected to the base for moving the base. Hayashi discloses that, as 18) (col. 4, lines 53-57). Watanabe discloses that, as illustrated in Fig. 1, an apparatus 1 for the manufacture of blood products contemplated by this invention comprises a container gathering case 10, a centrifuge 20, a control means 30, an operator console 40, … (col. 11, lines 37-41).
Both Hayashi and Watanabe discloses the claimed invention (the control module, the operator interface and the pump assembly) except for mounting them on two different transport members (i.e. the control module and the operator interface are on the first transport member and the pump assembly is on the second transport member). It would have been obvious to one of ordinary skill in the art at the time the invention was made to Hayashi and Watanabe, since it have been held that constructing formerly integral structure (one transport member) in various elements (two transport members) involves only routine skill in art.  One would have been motivated to make the elements separable (for example, through duplication) for the purpose of having the alternative design option.
However, both Hayashi and Watanabe do not disclose the gear box and the linear roller screw. Matthews discloses that, as illustrated in Fig. 1, the ball bearing screw 61 is coupled .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morikami et al., Hayashi et al., and Watanabe et al. as applied to claim 5 above, further in view of Isom et al. (US 2014/0290791).
Regarding claim 7, Morikami in the combination discloses that, as illustrated in Fig. 1, in the portable module the plurality of valves includes: a supply valve (Fig. 1, item Vm); a first forming valve (Fig. 1, item V2); a second forming valve (the duplication of item V2 in Fig. 1); a first recirculation valve (Fig. 1, item V3); a second recirculation valve (the duplication of item V3); and a balance tank valve (Fig. 1, item V1).
However, Morikami does not explicitly disclose a cylinder vent valve and a pressure relief valve.
.
 Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hayashi et al., Morikami et al. and Watanabe et al. as applied to claim 1 above, further in view of Mayer et al. (US 2020/0254677).
Regarding claim 13, Hayashi in the combination discloses that, a connector (Fig. 1, item 5) for connecting the portable module (Fig. 1, item 4) to a container filling machine (Figs. 1-2, item A). As illustrated in Fig. 1, the connector part 5 is connected to the container b through the discharge pipe 8. Morikami discloses that, as illustrated in Fig. 1, a support part 4A for supporting the posture of a stretch rod 8 and a seal body 9 (seal pins) ([0033], lines 5-6).  
	However, both Hayashi and Morikami do not disclose applying a laser sensor to detect the seal pins. 
In the same field of endeavor, blow molding, Mayer discloses that, two laser sensors 4 are attached to the intermediate frame 2, specifically at predetermined positions of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Mayer to provide laser sensors to detect the position of the seal pins. Doing so would be possible to control the forming and filling process dynamically in the portable machine, as recognized by Mayer ([0033]).
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that Hayashi does not include a control module for controlling the actual container forming and filling process to inject liquid into a preform to simultaneously form a container, it is not persuasive. Morikami discloses the container forming and filling machine to inject liquid into the preform to stretch the preform and form the container from the preform, and simultaneously fill the container with the liquid (as shown in Fig. 1 to Fig. 4). Technically, it is impossible for Morikami non to have a control module to finish the operation as shown from Fig. 1 to Fig. 4. However, Morikami does not explicitly disclose a control module. Hayashi does disclose control means for the filling speed and amount of the liquid discharged from each of the discharge pipe 8 in the liquid filling apparatus as shown in Figs. 1-2. Here, control means is a control module. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morikami to incorporate the 
Regarding arguments (as amended) in claim 1 that Watanabe reference is not analogous art, it is not persuasive. Watanabe teaches how to make blood products through making a bag 2 (container) (col. 11, lines 62-66) then filling the red blood cell preserving liquid 760 to the blood bag 2 as shown in Fig. 38 (col. 49, lines 11-25). Thus, Watanabe discloses the process of forming and filling containers for blood (liquid) products.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742